Title: From Thomas Jefferson to John Wayles Eppes, 21 December 1797
From: Jefferson, Thomas
To: Eppes, John Wayles


                    
                        Th:J. to J. W. Eppes
                        Philadelphia Dec. 21. 97.
                    
                    Presuming that you get the newspapers I shall not repeat the public news which they detail. The great victory obtained by the English over  the Dutch fleet is placed beyond doubt, they have taken 9 out of 16.  As to the proceedings of Congress, they have passed a bill putting off the commencement of the Stamp act till July next. The land tax will not be taken up this session. It is suspected that the approaching elections have had as much influence in both these measures, as the condition of the treasury, which is said to be better than was expected. Congress therefore have absolutely nothing to do, but to wait for news from our Parisian envoys. If that is of a peaceable aspect I know nothing which ought to keep us long from home. And that it will be of peaceable aspect there is solid reason to expect, notwithstanding the newspaper paragraphs of a contrary import, fabricated to give a hostile impulse to Congress. We learn from Norfolk that Barny is made judge of admiralty in the French West Indies, and has forbidden the capture of any American vessels except going to rebel ports. This looks as if they wished to distinguish between real American vessels, and English ones under American papers. They suppose and probably that Barny will be able to distinguish them.—I send according to your desire Paine’s letter. In my next I will inclose another pamphlet on the same subject. Monroe’s book appears this day. It is of near 500. pages, consequently too large to go by [post.] Bache will send on 2. or 300 copies to Richmond.—I have put on board Stratton’s schooner an anvil, vice and beak iron for George, proposing as soon as he receives them, that Isaac shall take those he has. We had hoped 2 or 3 days ago that the vessels here would have got out. But the weather has now set in so as to render it doubtful whether they are not shut up for the winter. If so, it will be February before these things get on. You would do well to employ Isaac in the mean time in preparing coal for his year’s work. He should have about 2000. bushels laid in. Nor will it be amiss to cord his wood in order to excite him to an emulation in burning it well. I am in hopes you or Mr. Randolph will prepare for the road-contract. It is very interesting to us all. Tell my dear Maria I received her letter of the 8th. from Chesnut grove this day. I will write to her next. In the mean time convey to her the warmest expressions of my love. Present me affectionately to Mr. and Mrs. Eppes and to all the younger ones. Adieu with sincere affections.
                    
                        P.S. I am entirely at a loss to what post office to direct your letters, I have conjectured you have most intercourse with Petersburg.
                    
                